DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 4/7/21 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

3.    The Examiner has approved drawings filed on  1/5/21.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) an imaging device, user device /are in claim 1, 7, 12,  a second lighting element , first lighting element  in claim 2, 6, 7, 12,   a positioning device in claim 7, a first imaging device,  in claim 7, a second lighting element, second imaging device, user device, in claim 8, 9, a third lighting element , a third imaging device, user device in claim 11,  activating a second lighting element,  first imaging device , in claim 13, 16, a positioning  second lighting element , second imaging device  in claim 16, a third imaging device, a third lighting element, third imaging device , user device in claim 17, a fourth lighting element , a fourth imaging device, in claim 19.     
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to 

a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims  1, 2, 7, 12 and 13, are rejected under 35 U.S.C. 102([a)(2) as being  anticipated by anticipated by Kumkang Systems Co., Ltd. (hereinafter Kumkang), KR patent publication English language translation of KR patent publication (10-2019-0107593).
	As to claim 1, Kumkang discloses  a system comprising:
a first lighting element positioned at an angle relative to a platform
 (Fig. 2c, the illumination 35 is positioned at an angle relative to terminal M; Para. [0044], terminal M is mounted on the plate 13; hence, the terminal M is on a platform, i.e., the plate 13; Para. (0105)- (0106);
an imaging device positioned at the angle relative to the platform (Fig. 2c, the second camera 25 is positioned at an angle relative to terminal M; hence, the terminal M is on a platform; Para. (0105]-[0106]) such that light emitted from the first lighting element and a field of view of the imaging device form a right angle (Fig. 2c, the light from the illumination 35 may create a right angle of diffraction grating off the terminal M into the second camera 25) where the light emitted from the first lighting element and the field of view meet at a user device when the user device is positioned at a predetermined location on the platform (Para. [0108], first illumination 35 light sources are modified at the terminal M medium (crack, scratch or the like} and is scattered at the site, the first camera 23 5 the 25 camera 3 and the second terminal of the light source in the medium such scattering  sites to obtain a captured image. Here, the first illumination 35 medium 5
is irradiated M terminal depending on the angle control  of the degree of the scattering; Fig. 2c); and
control circuitry (Fig. 1, the control circuitry 50; Para. [0046]) that activates the first lighting element (Fig. 1, the control circuitry 50 in connected to the lighting unit 30; Para. (0046)), instructs the imaging device to capture an image of a screen of the user device while the user device is at the predetermined location and is being illuminated by the first lighting element (Para. [0046], the controller 50 is | configured to control driving of the camera unit and a 20 camera driver 51, wherein the lighting 30 unit to control the operation of the illumination driving unit 52, the medium to control the drive of the terminal M M driver 53 terminal, the terminal position of the camera M the medium or moving the position of the mobile unit 40 of the photographing direction of the mobile unit to control the drive of the driving part 54 of a group of optimum shooting environment is provided with a drive control unit; Fig. 1), and parses the image to determine whether the screen is damaged (Para. [0046], the image processing unit 55 image which is processed by the image storage in the storage unit 56, the image stored in the storage unit 56 to fetch the image, image analyzing unit 57 for analyzing either the wired or wireless medium to high terminal is connected to a terminal M M to the internal component of the medium to test the performance of a performance test 61, a determination of 61 the performance as a result of analysis of the image analysis part 57 in which the medium by using the terminal for evaluating the value of M artificial intelligence algorithm unit 58).
As to claim 2,  Kumkang discloses the system of claim 1, further comprising:
a second lighting element (Fig. 2c, there is a second set of LED illumination sources underneath the terminal M), wherein the first lighting
element is positioned above the platform (Fig. 2c, the illumination 35 is above the terminal M), wherein the second lighting element is positioned below the platform (Fig. 2c, there is a second set of LED illumination sources underneath the terminal M), and wherein the control circuitry activates the second lighting element simultaneously with the first lighting element and instructs the imaging device to capture the image while the user device is at the predetermined location and is being illuminated by the first lighting element and the second lighting element (Para. [0112], the illuminating light source (35] is irradiated simultaneously from different angles (LED) obtained by photographing to the terminal [M] for the analysis of the medium; hence, the second light source can be activated at the same time; Fig. 2c).
Regarding claim 7, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.
Allowable Subject Matter
6.	Claims 3 – 6, 8 -11, 14- 20, are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Other prior art cited 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Patent number: 10,269,110, US PGPUB NO. 20180165541A1,  20170372465 A1, 20190385275 A1, 20190073641 A1 .  





Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Sheela C Chawan/

Primary Examiner, Art Unit 2669